DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 10,705,629; hereinafter Arnold) in view of Argiro (US 2013/0093702).
claim 1, Arnold discloses an input control device for controlling an input device (see column 2, lines 25-37; Fig. 1) including: an operation device (12) having magnets (32); a touch panel (14) for detecting contact positions of the magnets (in teaching corresponding magnets (44) on the touch panel surface; see column 4, lines 19-24; Fig. 2); and a display (14) integrated with the touch panel (in teaching input-output devices (40) wherein the electronic device (48) is a device well known to include a touch display panel; see column 3, lines 19-24 and 48-54; Fig. 2), the input control device comprising:
processing circuitry (26, 36) (see column 8, lines 62-67) to:
	determine whether or not a rotational operation (18, 20) or a decision operation (touch input; see column 7, lines 55-64; Fig. 4) has been performed on the operation device, on a basis of at least a set of the contact positions of the magnets detected by the touch panel (14) (in teaching rotational input of the knob to perform operations related to the placement of the knob; see column 4, line 60-column 5, line 2; Figs. 1, 3);
	store, when it is determined the rotational operation (18, 20) has been performed, information of a rotation amount due to the rotational operation (in teaching the usage of position indicator (72), as well as the usage of an encoder (62); see column 5, lines 47-53, column 6, lines 3-10; Figs. 1, 3); and
previously stored information of the rotation amount (in disclosing after establishing a communications link between the knob (12) and the device (14) the position of the knob in lateral dimensions and angular orientation, along with encoder information may be generated based on the known location and orientation of knob; see column 6, lines 3-18; column 10, lines 28-63; Figs. 3, 10).
While disclosing the function of the knob as explained above, Arnold fails to specifically disclose that the magnets of the knob protrude causing pressing forces to be detected on the touch panel as recited.
Argiro discloses an input control device for controlling an input device (see paragraphs 54-55; Fig. 2B) including an operation device (102) having multiple protrusions (106); a touch panel (10) for detecting contact positions of the multiple protrusions (106) (see paragraph 57; Fig. 2B) and pressing forces of the multiple protrusions (106) (see paragraph 80; Fig. 4), a display integrated with the touch panel (see paragraph 55; Fig. 2B), and processing circuitry (150) (see paragraph 61) to determine whether or not a decision operation has been performed on the operation device on a basis of the contact positions of the multiple protrusions or a set of the pressing forces of the multiple protrusions, detected by the touch panel (see paragraph 80; Fig. 4B).


With reference to claim 2, Arnold and Argiro discloses the input control device of claim 1, and while Arnold discloses that the control device may be a pushbutton control (see column 2, lines 42-48), there fails to be disclosure of determining that a decision operation is performed based on presses on the touch panel as recited.
Argiro further discloses that the processing circuitry (150) determines that the decision operation has been performed, when the operation device (12) presses the touch panel (in teaching conductive elements contacting soft buttons (20) on the touch panel; see paragraphs 60-61, 80; Fig. 4B).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of multiple protrusions similar to that which is taught by Argiro in a device similar to that which is taught by Arnold to thereby provide additional input to be received and processed by the system in order to optimize the type and amount of control of the system and/or output provided to the user (see Argiro; paragraphs 61-62).

With reference to claim 6, Arnold and Argiro discloses the input control device of claim 1, and while Arnold discloses that the control device may be a pushbutton control (see column 2, lines 42-48), there fails to be disclosure of the multiple protrusions being formed as a push button as recited.
Argiro further discloses that in a case where one of the multiple protrusions (106) included in the operation device (404) is formed as a push button, the operation determination unit processing circuitry determines that the decision operation has been performed, when the push button makes contact with the touch panel or when the push button presses the touch panel (see paragraphs 79-80, Figs. 4A-B).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of multiple protrusions similar to that which is taught by Argiro in a device similar to that which is taught by Arnold to thereby provide additional input to be received and processed by the system in order to optimize the type and amount of control of the system and/or output provided to the user (see Argiro; paragraphs 61-62).

With reference to claim 7, Arnold and Argiro discloses the input control device of claim 1, wherein Arnold further discloses that the operation device is configured to form, at a center thereof (12W), a hollow 

With reference to claim 12, Arnold and Argiro discloses the input control device of claim 1, wherein Arnold further discloses that the control unit processing circuitry (26, 36) controls the control target device (12W) by using only information of the rotation amount in a rotational direction that is same as a rotational direction at a time when the operational operation for the operation device has started (in teaching the usage of adjustable detent strength, thereby prevent rotation in a certain direction; see column 6, lines 19 19-25; Fig. 3).

With reference to claim 13, Arnold and Argiro discloses the input control device of claim 1, wherein Arnold further discloses wherein the processing circuitry further generates notification information used for notifying an operator of a content of the determined operation (in teaching graphics or text (60), tick marks (70) and indicator (72) showing rotational position; see column 7, lines 12-36; Fig. 3).

	With reference to claim 14, Arnold discloses an input system (See column 2, lines 25-37; Fig. 1) comprising: 
an operation device (12) having multiple magnets (32) (see column 4, lines 19-24);
a touch panel (14) for detecting contact positions of the magnets (in teaching corresponding magnets (44) on the touch panel surface; see column 4, lines 19-24; Fig. 2);
a display (14) integrated with the touch panel (in teaching input-output devices (40) wherein the device (48) is a device well known to include a touch display panel; see column 3, lines 19-24 and 48-54; Fig. 2); 
and processing circuitry (26,36) (see column 8, lines 62-67) to:
determine whether or not a rotational operation (18, 20) or a decision operation (touch input; see column 7, lines 55-64; Fig. 4) has been performed on the operation device, on a basis of at least either a set of the contact positions of the magnets detected by the touch panel (in teaching rotational input of the knob to perform operations related to the placement of the knob; see column 4, line 60-column 5, line 2; Figs. 1, 3);
store, when it is determined that the rotational operation has been performed, information of a rotation amount due to the rotational operation (in teaching the usage of processing circuitry as well as the usage of an 
control when it is determined that the decision operation has been performed, a control target device (60) by using the previously stored information of the rotation amount (in disclosing after establishing a communications link between the knob (12) and the device (14) the position of the knob in lateral dimensions and angular orientation, along with encoder information may be generated based on the known location and orientation of knob; see column 6, lines 3-18; column 10, lines 28-63; Figs. 3, 10).
While disclosing the function of the knob as explained above, Arnold fails to specifically disclose that the magnets of the knob protrude causing pressing forces to be detected on the touch panel as recited.
Argiro discloses an input control device for controlling an input device (see paragraphs 54-55; Fig. 2B) including an operation device (102) having multiple protrusions (106); a touch panel (10) for detecting contact positions of the multiple protrusions (106) (see paragraph 57; Fig. 2B) and pressing forces of the multiple protrusions (106) (see paragraph 80; Fig. 4), a display integrated with the touch panel (see paragraph 55; Fig. 2B), and processing circuitry (150) (see paragraph 61) to determine whether or not a decision operation has been performed on the operation device on a basis of the contact positions of the multiple protrusions or a set of the pressing forces of 
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of multiple protrusions similar to that which is taught by Argiro in a device similar to that which is taught by Arnold to thereby provide additional input to be received and processed by the system in order to optimize the type and amount of control of the system and/or output provided to the user (see Argiro; paragraphs 61-62).

With reference to claim 15, Arnold discloses an input control method for controlling an input device (see column 2, lines 25-37; Fig. 1) including: an operation device (12) having magnets (32); a touch panel (14) for detecting contact positions of the magnets (in teaching corresponding magnets (44) on the touch panel surface; see column 4, lines 19-24; Fig. 2); and a display (14) integrated with the touch panel (in teaching input-output devices (40) wherein the device (48) is a device well known to include a touch display panel; see column 3, lines 19-24 and 48-54; Fig. 2), the method comprising:
determining whether or not a rotational operation or a decision operation has been performed on the operation device, on a basis of at least a set of the contact positions of the magnets detected by the touch panel (in 
storing, when it is determined the rotational operation (18, 20) has been performed, information of a rotation amount due to the rotational operation (in teaching the usage of position indicator (72), as well as the usage of an encoder (62); see column 5, lines 47-53, column 6, lines 3-10; Figs. 1, 3); and
controlling, when it is determined that the decision operation has been performed, a control target device (60) by using the previously stored information of the rotation amount (in disclosing after establishing a communications link between the knob (12) and the device (14) the position of the knob in lateral dimensions and angular orientation, along with encoder information may be generated based on the known location and orientation of knob; see column 6, lines 3-18; column 10, lines 28-63; Figs. 3, 10).
While disclosing the function of the knob as explained above, Arnold fails to specifically disclose that the magnets of the knob protrude causing pressing forces to be detected on the touch panel as recited.
Argiro discloses an input control device for controlling an input device (see paragraphs 54-55; Fig. 2B) including an operation device (102) having multiple protrusions (106); a touch panel (10) for detecting contact positions of the multiple protrusions (106) (see paragraph 57; Fig. 2B) and pressing forces of the multiple protrusions (106) (see paragraph 80; Fig. 4), a display 
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of multiple protrusions similar to that which is taught by Argiro in a device similar to that which is taught by Arnold to thereby provide additional input to be received and processed by the system in order to optimize the type and amount of control of the system and/or output provided to the user (see Argiro; paragraphs 61-62).


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Argiro as applied to claim 1 above, and further in view of Kawaguchi et al. (US Patent Publication 2013/0194230; hereinafter Kawaguchi).
With reference to claim 3, Arnold and Argiro discloses the input control device of claim 2, and while Arnold discloses that the control device may be a pushbutton control (see column 2, lines 42-48), there fails to be disclosure of determining pressing forces on the touch panel as recited.

	Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a pressing threshold similar to that which is taught by Kawaguchi to be carried out in the input control device similar to that which is taught by Arnold and Argiro in order to determine between contact with the surface and pressing operations on the surface to thereby improve accuracy of the device (see Kawaguchi; paragraph 19).

With reference to claim 5, Arnold and Argiro discloses the input control device of claim 2, and while Arnold discloses that the control device may be a pushbutton control (see column 2, lines 42-48), there fails to be disclosure of determining pressing forces on the touch panel as recited.
Kawaguchi discloses an input operation unit (14) including a plurality of protrusions (14b) to be brought into contact with the first surface of a capacitive element (11) (see paragraphs 114-115; Figs. 1-2), wherein processing circuitry determines that the operation device (14) presses the touch panel when the pressing force of at least one protrusion among the 
	Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a pressing threshold similar to that which is taught by Kawaguchi to be carried out in the input control device similar to that which is taught by Arnold and Argiro in order to determine between contact with the surface and pressing operations on the surface to thereby improve accuracy of the device (see Kawaguchi; paragraph 19).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Argiro as applied to claim 2 above, and further in view of Kanehira et al. (US Patent Publication 2011/0157087; hereinafter Kanehira).
With reference to claim 4, Arnold and Argiro discloses the input control device of claim 2, and while Arnold discloses that the control device may be a pushbutton control (see column 2, lines 42-48), there fails to be disclosure of determining pressing forces on the touch panel as recited.
Kanehira discloses a sensor apparatus and information processing apparatus (see abstract) wherein the processing circuitry (judgment unit) determines that the operation device (96) presses the touch panel (40), 
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of an average threshold value similar to that which is taught by Kanehira to be carried out in a system similar to that which is taught by Arnold and Argiro in order to provide an input arrangement with increase detection ability (see Kanehira; paragraph 97).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Argiro as applied to claim 1 above, and further in view of Hada (US Patent Publication 2011/0043472).
With reference to claim 8, Arnold and Argiro discloses the input control device of claim 1, including the usage of a set of the contact positions of the multiple protrusions and a set of the pressing forces of the multiple protrusions (106) detected by the touch panel (see Argiro, paragraphs 57, 80), however fail to disclose a cancelling operation being performed as a result of the contact as recited in the claim.
Hada discloses an operation device (105) and a touch panel (113), wherein the operation device (105) generates a input detectable by the touch panel (113) (see paragraphs 26, 28; Fig. 1) wherein the processing circuitry (101) determines whether or not a cancelling operation has been 
Therefore one of ordinary skill in the art at the time of the invention would have been motivated to allow a cancelling operation to be performed similar to that which is taught by Hada to be carried out in a system similar to that which is taught by Arnold and Argiro to thereby prevent unintended function from being executed (see Hada; paragraph 9).

With reference to claim 9, Arnold, Argiro, and Hada discloses the input control device of claim 8, wherein Arnold and Argiro fail to disclose a cancelling operation performed by the processing circuitry as recited.
Hada further discloses that the processing circuitry determines that the cancelling operation has been performed, when no operation is performed on the operation device within a predetermined period of time (see paragraph 37).
Therefore one of ordinary skill in the art at the time of the invention would have been motivated to allow a cancelling operation to be performed 

With reference to claim 10, Arnold, Argiro, and Hada discloses the input control device of claim 8, wherein Arnold and Argiro fail to disclose a cancelling operation performed by the processing circuitry as recited.
Hada further discloses that the processing circuitry determines that the cancelling operation has been performed, when, within a predetermined period of time, the operation device is rotated clockwise and counterclockwise alternately predetermined times or more, by a rotation amount of more than, or not more than a predetermined rotation amount (see paragraph 37).
Therefore one of ordinary skill in the art at the time of the invention would have been motivated to allow a cancelling operation to be performed similar to that which is taught by Hada to be carried out in a system similar to that which is taught by Arnold and Argiro to thereby prevent unintended function from being executed (see Hada; paragraph 9).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Argiro as applied to claim 8 above, and further in view of .
With reference to claim 11, Arnold, Argiro, and Hada discloses the input control device of claim 8, wherein Arnold and Argiro fail to disclose a cancelling operation performed by the processing circuitry as recited.
Takahashi discloses an information processing apparatus displaying an image and recognizing a subject in a portion of the image wherein processing circuitry determines that a cancelling operation has been performed, when, within a predetermined period of time, the operation device presses the touch panel predetermined times or more, consecutively (see paragraph 37).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a cancelling operation similar to that which is taught by Takahashi to be carried out in a system similar to that which is taught by Arnold, Argiro, and Hada to thereby provide increased functionality without adding difficulty to the user (see Takahashi; paragraph 2).


Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. The applicant argues that the combination of Arnold in view of Argiro fails to disclose control, when it is determined that the decision operation has been performed, a control target device by using the previously stored information of the rotation amount as recited in claims 1, 14, and 15.  Specifically, the applicant finds that Arnold discloses usage of current parameter values for control, and thereby fails to disclose using previously stored information of the rotation amount as recited.  The examiner finds that Arnold discloses that based on known location and orientation of the knob, the device may display tick marks and other scale information around the periphery of the knob (see column 6, lines 3-18; column 10, lines 36-44; Figs. 3, 10).  Arnold also discloses that during operation rotation information is gathered and the system can take a suitable action based on the knob rotation information.  If the location is not changed processing may loop back to the gathered rotational information for an appropriate action to be taken (see column 10, lines 45-63; Fig. 10).  Therefore the examiner finds that Arnold discloses a repositionable knob (12) wherein dimension and angular orientation position, along with encoder information, of the knob is gathered after establishing a communication link between the knob and the device (see column 10, lines 9-63; Fig. 10).  Therefore even before rotation occurs, the encoder establishes knob rotation status ticks or indicators of the location in which the knob occupies (see column 6, lines 3-18; Figs. 3, 10).  The examiner interprets the disclosure of Arnold to disclose a system and device wherein, the knob may be located in region Q1 to make a volume adjustment, but then moved to region Q2 to .



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LOPEZ et al. (US10,838,523) discloses a touch screen device including a display screen having a touch surface, an input knob, and a microcontroller, wherein the knob has conductive base pads facing the touch surface and a movable member which allows for rotation (see abstract; column 4, line 54-column 5, line 45; Figs. 1-4).
UENISHI et al. (US2018/0107296) discloses a control part that cooperates with a touch panel, wherein the control part is an electronic stamp device including a plurality of protruding members for contacting a surface, and determining the arrangement in which contact is made (see abstract; paragraphs 40-42; Fig. 3).
STOTTINGER et al. (US2019/0198202) discloses a controllable rotary knob to be secured on the surface of the device to be controlled such that if a rotary knob is replaced with the controllable rotary knob, it’s position on the device can be allocated in a software application which is retrieved on the end device 19, and a previously stored setting of the controllable rotary knob can be restored if desired (see abstract, paragraphs 24-26, 64-69, Figs. 1, 6).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625